NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-4482-16T4
                                              A-4504-16T4

JOANN MONDSINI,

     Petitioner-Appellant,               APPROVED FOR PUBLICATION

                                                 March 5, 2019
v.
                                             APPELLATE DIVISION
LOCAL FINANCE BOARD,

     Respondent-Respondent.
____________________________

ROCKAWAY VALLEY REGIONAL
SEWERAGE AUTHORITY,

     Intervenor-Appellant.
_____________________________

           Argued December 17, 2018 – Decided March 5, 2019

           Before Judges Messano, Gooden Brown and Rose.

           On appeal from the New Jersey Department of
           Community Affairs, Local Finance Board, Complaint
           #13-038.

           Richard A. Gantner argued the cause for appellant
           (Cleary Giacobbe Alfieri Jacobs, LLC, attorneys;
           Richard A. Gantner, on the briefs).

           Stephen E. Trimboli argued the cause for intervenor-
           appellant (Trimboli & Prusinowski, LLC, attorneys;
            Stephen E. Trimboli, of counsel and on the briefs;
            Lauren W. Kavanagh, on the briefs).

            Dominic L. Giova, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Melissa Dutton Schaffer, Assistant
            Attorney General, of counsel; Melanie R. Walter,
            Deputy Attorney General, on the brief).

      The opinion of the court was delivered by

MESSANO, P.J.A.D.

      JoAnn Mondsini became the Executive Director of the Rockaway Valley

Regional Sewerage Authority (the Authority) in September 2012.          Within

weeks, Mondsini faced a natural disaster of epic proportions, Super Storm

Sandy, which struck New Jersey on October 29, causing catastrophic damage

to homes, businesses and the State's infrastructure.      The Authority lost

electrical power during the storm and maintained operations by using diesel

generators. If the generators failed, millions of gallons of untreated sewage

would discharge into the Rockaway River. The situation grew critical as the

Authority anticipated it would run out of diesel fuel by November 2.

      Certain Authority employees were essential to keep the generators

operating. Because of a statewide gasoline shortage, these employees were

unable to fuel their personal vehicles to drive to and from work. Mondsini

authorized several employees to fuel their personal vehicles from an Authority

gasoline pump. She contacted the Regional Operations Intelligence Center, a

                                                                       A-4482-16T4
                                      2
statewide emergency management consortium, and advised of the critical

situation the Authority faced.

      Bruce MacNeal was a member of the Authority's Board of

Commissioners and served as board secretary. As such, he was an employee

of the Authority and was authorized to sign the Authority's checks.          On

November 2, MacNeal, who often came to the Authority to sign checks and

otherwise keep abreast of its activities, arrived and offered his assistance to

Mondsini. She had MacNeal sign two checks in anticipation of a diesel oil

delivery later that day. She also asked if he could "commandeer a gas station "

in Boonton, where MacNeal lived, to supply gas to the Authority's essential

personnel, and obtain food from restaurants that might be open to feed

Authority personnel on site.

      While discussing the gasoline shortage, MacNeal said he needed to find

gasoline himself. Mondsini authorized MacNeal to fuel his personal vehicle

from the Authority's pump. Unbeknownst to Mondsini, MacNeal fueled two

personal vehicles with the Authority's gasoline. Mondsini advised the Board

of her actions regarding the crisis at its next meeting on Thursday, November

8.

      An unknown informant complained to law enforcement authorities about

Authority employees using agency gasoline for personal use during the storm.



                                                                       A-4482-16T4
                                      3
The report was referred to the Local Finance Board (LFB).                   After

investigation, the LFB found Mondsini violated N.J.S.A. 40A:9-22.5(c)

(subsection (c)), a provision of the Local Government Ethics Law (LGEL),

N.J.S.A. 40A:9-22.1 to -22.25, which provides: "No local government officer

or employee shall use or attempt to use his official position to secure

unwarranted privileges or advantages for himself or others."           The LFB

assessed a $100 fine against Mondsini, which it simultaneously waived. 1

        Mondsini appealed, and the matter was transferred to the Office of

Administrative Law as a contested case. The Authority intervened in support

of Mondsini.     After denying the LFB's motion for summary decision, the

Administrative Law Judge (ALJ) conducted a hearing and rendered an initial

decision.

        Among other things, the ALJ found Mondsini to be a credible witness

and concluded she had not violated the LGEL. 2 He reasoned that a violation of

subsection (c) "requires a showing of intent." The ALJ also rejected the LFB's

contention that Mondsini secured an "unwarranted" privilege for MacNeal

because he was not an "essential employee" and obtained gasoline that was

unavailable to the public. Finding Mondsini's "sole intent was to keep the

1
    The LFB also filed a violation against MacNeal and fined him $200.
2
    Our summary of the facts is based on the ALJ's findings of fact.


                                                                         A-4482-16T4
                                         4
plant up and running" during the crisis, the ALJ concluded she "acted

prudently. To permit the LFB to use hindsight to say this was a violation of

the [LGEL] would have local government officials afraid to perform their

jobs."

         In its final agency decision, the LFB accepted the ALJ's findings of fact,

with only one modification, i.e., the ALJ's assessment that the testimony of the

LFB's investigator was less than credible. The LFB, however, rejected the

ALJ's legal conclusions, asserting subsection (c) does not "require[] a showing

of intent." In addition, the LFB rejected the ALJ's suggestion that the LGEL

includes a "crisis exception." The LFB reinstated the violation and penalty,

but once again waived its enforcement.

         We consolidated the appeals filed by Mondsini (A-4482-16), and the

Authority, which intervened before the LFB (A-4504-16), to issue a single

opinion. Mondsini argues subsection (c) requires proof of "specific intent" to

violate its provisions, and she never acted to "secure unwarranted privileges or

advantages" for MacNeal.         The Authority reiterates these arguments and

further contends that the LFB erred by concluding MacNeal was not an

essential employee of the Authority, duly authorized under the Sewerage

Authorities Law, N.J.S.A. 40:14A-1 to -45, to perform certain functions. It




                                                                           A-4482-16T4
                                          5
also argues the LFB lacked jurisdiction in this matter pursuant to N.J.S.A.

40:14A-35.

                                         I.

      We begin by noting "[j]udicial review of agency determinations is

limited." Allstars Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J.

150, 157 (2018) (citing Russo v. Bd. of Trs., Police and Firemen's Ret. Sys.,

206 N.J. 14, 27 (2011)).      "An administrative agency's final quasi-judicial

decision will be sustained unless there is a clear showing that it is arbitrary,

capricious, or unreasonable, or that it lacks fair support in the record." In re

Herrmann, 192 N.J. 19, 27-28 (2007) (citing Campbell v. Dep't of Civil Serv.,

39 N.J. 556, 562 (1963)).       "A reviewing court 'must be mindful of, and

deferential to, the agency's expertise and superior knowledge of a particular

field.'" Allstars Auto Grp., 234 N.J. at 158 (quoting Circus Liquors, Inc. v.

Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009)).

      Nevertheless, "because 'questions of law are the province of the judicial

branch,' we are 'in no way bound by an agency's interpretation of a statute or

its determination of a strictly legal issue,' particularly when 'that interpretation

is inaccurate or contrary to legislative objectives[.]'" Russo, 206 N.J. at 27

(citations omitted).   Similarly, "if the agency interpretation of a statute is

plainly at odds with the plain meaning of the statute, the agency interpretation



                                                                           A-4482-16T4
                                         6
will be set aside." Oberhand v. Dir., Div. of Taxation, 193 N.J. 558, 568

(2008).

      Because these appeals present a question of statutory interpretation, "we

strive to effectuate the Legislature's intent."    Finkelman v. Nat'l Football

League, ___ N.J. ___, ___ (2019) (slip op at 11) (citing Cashin v. Bello, 223

N.J. 328, 335 (2015); DiProspero v. Penn, 183 N.J. 477, 492 (2005)). "[T]he

best indicator of that intent is the statutory language." DiProspero, 183 N.J. at

492 (citing Frugis v. Bracigliano, 177 N.J. 250, 280 (2003)). "If the plain

language leads to a clear and unambiguous result, then [the] interpretative

process is over." Johnson v. Roselle EZ Quick LLC, 226 N.J. 370, 386 (2016)

(quoting Richardson v. Bd. of Trs., Police and Firemen's Ret. Sys., 192 N.J.

189, 195 (2007)). "We construe the statutory language 'in context with related

provisions so as to give sense to the legislation as a whole.'"   Finkelman, ___

N.J. ___ (slip op. at 11) (quoting Spade v. Select Comfort Corp., 232 N.J. 504,

515 (2018)).

                                       II.

      Before turning to the specific language of the LGEL, we recognize its

"objective is to make ethical standards in state and local government 'clear,

consistent, uniform in their application, and enforceable on a statewide basis.'"

Grabowsky v. Twp. of Montclair, 221 N.J. 536, 552 (2015) (quoting



                                                                        A-4482-16T4
                                        7
Wyzykowski v. Rizas, 132 N.J. 509, 531 (1993)). "Noting that '[w]henever the

public perceives a conflict between the private interests and the public duties

of a government officer or employee,' the public's confidence in the integrity

of government is 'imperiled,' the Legislature recognized the need for standards

by which it may be determined 'whether public duties are being faithfully

performed.'"    Id. at 553 (alteration in original) (quoting N.J.S.A. 40A:9-

22.2(c)-(d)); see also Wyzykowski, 132 N.J. at 536 (Clifford, J., concurring in

part, dissenting in part) (noting the Legislature enacted the LGEL "to codify a

set of guidelines designed to limit actions by local officials that might create

doubt in the minds of citizens concerning the motivations of those officials") .

The LGEL "demands that an officeholder discharge duties with undivided

loyalty." Macdougall v. Weichert, 144 N.J. 380, 401 (1996). Nevertheless,

"[t]here cannot be a conflict of interest where there do not exist, realistically,

contradictory   desires   tugging    the       official   in   opposite   directions.'"

Wyzykowski, 132 N.J. at 524 (alteration in original) (quoting LaRue v. Twp.

of East Brunswick, 68 N.J. Super. 435, 448 (App. Div. 1961)).

      The facts in Wyzykowski predated enactment of the LGEL, but the

Court there directed that "[f]uture decisions should be consistent with the

principles of [the LGEL]."       Id. at 530.         Still, Wyzykowski's analytical

paradigm continues to influence our decisions. See, e.g., Grabowsky, 221 N.J.



                                                                              A-4482-16T4
                                           8
at 552-55; Thompson v. City of Atlantic City, 190 N.J. 359, 375 (2007)

(noting   "common     law   conflict-of-interest   doctrine"   as   explained    in

Wyzykowski and other cases are "supplemented by the [LGEL]").

      "In furtherance of [the LGEL's] purposes, the Legislature adopted a

statutory code of ethics, N.J.S.A. 40A:9-22.5 . . . ." Dep't of Cmty. Affairs,

Local Fin. Bd. v. Cook, 282 N.J. Super. 207, 209 (App. Div. 1995). This code

of ethics prohibits local government officers and employees from engaging in

seven specific forms of conduct. See N.J.S.A. 40A:9-22.5(a) and -22.5 (c) to

(h). The Legislature granted the LFB "jurisdiction to govern and guide the

conduct of local government officers or employees regarding violations of the

provisions of th[e] [LGEL] who are not otherwise regulated by a county or

municipal code of ethics . . . ." N.J.S.A. 40A:9-22.4; see also N.J.S.A. 40A:9-

22.7 (enumerating the powers given to the LFB to implement the LGEL).

      In this case, we must construe subsection (c), which, recall, prohibits a

local government officer or employee from "us[ing] or attempt[ing] to use his

official position to secure unwarranted privileges or advantages for himself or

others." N.J.S.A. 40A:9-22.5(c). Mondsini and the Authority both contend

that the statute requires a showing that the use or attempted use of one's public

position be for the specific purpose of securing an "unwarranted" privilege or

advantage for the officer or some other person.



                                                                         A-4482-16T4
                                       9
      The LFB asserts to the contrary that no specific intent is required, but

rather only that the officer's actions create the potential for the public's

perception of impropriety.       The LFB argues that since it is undisputed

Mondsini permitted MacNeal to use the Authority's gasoline, her intention in

doing so was irrelevant. Moreover, since the gasoline was unavailable to the

public at large, Mondsini bestowed an "unwarranted privilege" on MacNeal.

      Undoubtedly, the Legislature's recognition of the importance of public

perception finds voice in the operative language of certain subsections of the

LGEL's code of ethics.      As the ALJ noted, for example, subsection (d)

prohibits an official from acting "in his official capacity in any matter where

he . . . or a business organization in which he has an interest, has a direct or

indirect financial or personal involvement that might reasonably be expected to

impair his objectivity or independence of judgment[.]" N.J.S.A. 40A:9-22.5(d)

(emphasis added); cf. Kane Props., LLC v. City of Hoboken, 214 N.J. 199,

221-22 (2013) (defining general ethical standard for assessing municipal

attorney's conduct as engendering an "objectively reasonable" doubt about the

integrity of the proceedings).    Likewise, in subsection (e), the Legislature

prohibited local government officials and employees from "undertak[ing] any

employment or service, whether compensated or not, which might reasonably




                                                                        A-4482-16T4
                                       10
be expected to prejudice his independence of judgment in the exercise of his

official duties[.]" N.J.S.A. 40A:9-22.5(e) (emphasis added).

      Much of the case law spawned by the LGEL deals with application of

these subsections, or similar common law principles enunciated prior to

passage of the LGEL, to specific facts, where the critical issue was whether the

public officer or employee was in an actual conflict of interest or there was an

appearance of impropriety. As we have noted, "[d]etermination of whether a

conflict of interest exists must be done on a case-by-case, fact-sensitive basis."

Shapiro v. Mertz, 368 N.J. Super. 46, 53 (App. Div. 2004) (citing

Wyzykowski, 132 N.J. at 523).

      In Wyzykowski, the Court considered whether local planning board

members, appointed by the mayor, could consider a development application

he submitted in his private capacity, "or conversely," whether the mayor could

appear before the board. 132 N.J. at 511. In considering the necessity of

disqualification, "[t]he question will always be whether the circumstances

could reasonably be interpreted to show that they had the likely capacity to

tempt the official to depart from his sworn public duty." Id. at 523 (emphasis

added) (quoting Van Itallie v. Borough of Franklin Lakes, 28 N.J. 258, 268

(1958)). It is not necessary to demonstrate actual proof of dishonesty because

only the potential for conflict is necessary. Id. at 524. Decisions construing



                                                                         A-4482-16T4
                                       11
N.J.S.A. 40A:9-22.5(d) adopt this expansive view, holding an appearance of

impropriety, not an actual conflict of interest, creates a disqualifying situation.

      For example, in Randolph v. City of Brigantine Planning Bd., 405 N.J.

Super. 215, 222 (App. Div. 2009), we considered the application of subsection

(d) of the LGEL's code of ethics, where the board chairwoman lived with a

principal of the board's retained engineering firm. We phrased the issue as

            whether "the circumstances could reasonably be
            interpreted to show" that [the chairwoman's]
            relationship with [the principal of the engineering
            firm] "had the likely capacity" to tempt her to depart
            from her sworn public duty, thus eroding confidence
            by the public that she would make her own
            independent judgment as to [the developer's]
            application before the [b]oard.

            [Id. at 229 (quoting Wyzykowski, 132 N.J. at 523).]

We held, "the public could perceive that [the chairwoman's] personal

involvement with [the principal of the engineering firm] could reasonably be

expected to impair her objectivity and independence of judgment." Id. at 231.

      Similarly,   in    Shapiro,    we    considered    whether    a    municipal

councilwoman's vote to appoint her husband to the planning board violated

subsection (d) of the LGEL's code of ethics.         368 N.J. Super. at 49.        In

affirming the trial court's decision to set aside the appointment, "[w]e

focus[ed] . . . not on any actual or potential personal or other interest which




                                                                           A-4482-16T4
                                          12
[the councilwoman] might possibly have.         We focus[ed] on the public's

perception of an undesirable conflict." Id. at 55.

      The Legislature, however, chose markedly different language to

proscribe other types of conduct that violate the LGEL's code of ethics. We

presume the Legislature was aware of and intended these differences. See In

re Referendum on City of Trenton Ordinance 09-02, 201 N.J. 349, 366 (2010).

We may assume the Legislature's use of different language signifies its intent

to deal dissimilarly with other types of official conduct. See, e.g., State v.

Valentin, 105 N.J. 14, 20 (1987) ("[A] comparative analysis of the language of

a contemporaneous statute may, because of contrasting language applicable to

similar subject matter, be indicative of an intent or purpose on the part of the

Legislature to provide different treatment . . . .") (quoting Malone v. Fender,

80 N.J. 129, 136 (1979)).

      By their plain language, other subsections of the code of ethics require

that the public official, or in one instance, a member of the public, act with a

specific purpose. Subsection (f), for example, prohibits the public official or

employee from soliciting or accepting things of value "based upon an

understanding that [it] . . . was given or offered for the purpose of

influencing . . . the discharge of his official duties." N.J.S.A. 40A:9-22.5(f)

(emphasis added).     Subsection (g) prohibits the official's use of insider



                                                                        A-4482-16T4
                                       13
information "for the purpose of securing financial gain . . . ." N.J.S.A. 40A:9-

22.5(g) (emphasis added).

      Although the LGEL has engendered many decisions in the courts and at

the agency level, only two of our published decisions have addressed

subsection (c). 3 In Jock v. Shire Realty, Inc., 295 N.J. Super. 67, 68 (App.

Div. 1996), we considered "whether [Amato,] a member of a Zoning Board of

Adjustment[, could] testify as an expert witness in support of an application

for certain 'hardship' variances on behalf of a corporation of which he was the

controlling stockholder." We noted the seeming conflict between N.J.S.A.

40A:9-22.5(h), prohibiting public officers from appearing in pending matters

before agencies of "the local government in which he serves," and N.J.S.A.

40A:9-22.5(k), permitting officials to represent themselves in proceedings

concerning their own interests. Id. at 73. We concluded that subsection (k)

did not "provide a general exemption to [subsection](h)," ibid., and that

"Amato's appearance as an expert witness, seeking to convince his fellow

3
   Unpublished opinions from our court have conflicting interpretations as to
whether subsection (c) requires proof of a specific intent to secure an
unwarranted benefit or privilege. Similarly, our review of decisions filed by
ALJs in various agency proceedings reflect a lack of uniformity regarding the
issue. Our research was unable to ascertain whether the LFB adopted and
affirmed the ALJ's initial decision in some of these cases, although it appears
in final agency decisions we have been able to review, that, consistent with its
argument in this appeal, the LFB has held subsection (c) does not require proof
that the local official or employee acted with a specific intent.


                                                                        A-4482-16T4
                                      14
Board members to allow him to develop this property in violation o f the

zoning ordinance requirements, created at least the potential for conflict." Id.

at 74.

         Although not necessary to our decision, we also noted that Amato's

appearance violated subsection (c). We reasoned, "[b]ecause an application

for a variance necessarily seeks permission to violate the dictates of the zoning

ordinance, 'a reasonably informed citizen could see [Amato] as seeking a favor

or special treatment.'"      Id. at 73 (second alteration in original) (quoting

Wyzykowski, 132 N.J. at 531).

         To the extent this dicta suggests the mere public perception that an

official used his office to secure an unwarranted privilege or advantage is

sufficient proof he or she violated subsection (c), we disapprove it. Amato's

intent to secure a particular "privilege or advantage," i.e., the variance, was

never at issue; indeed, his corporation filed the application and he then

appeared at the hearing to testify as an expert in its favor. Our colleagues'

statement was more relevant to whether the public would perceive Amato

"used" his public office to obtain the variance.

         The only other reported case addressing subsection (c) is In re Zisa, 385

N.J. Super. 188 (App. Div. 2006). There, the City of Hackensack purchased a

piece of property intending to create a parking lot to alleviate the scarcity of



                                                                          A-4482-16T4
                                         15
parking in its central business district. Id. at 191. Zisa, as mayor and member

of the municipal council, voted affirmatively to issue bonds to finance the

purchase of the property and subsequently voted to authorize its purchase.

Ibid. Within two months, Zisa, as managing member of a limited liability

corporation, purchased nearby property with the intention to lease it to the

county school district. Id. at 191-92.

      Knowing the school district required more parking than was available at

the property he was about to purchase, Zisa had his private attorney negotiate

the lease of additional parking spaces at the proposed municipal parking lot.

Id. at 192. Once he secured the city's agreement, Zisa finalized his purchase of

the property. Ibid. In the interim, Hackensack proceeded to solicit bids for the

paving of the proposed municipal parking lot. Id. at 193. Ultimately, after

soliciting the advice of the municipal attorney, Zisa voted, along with the other

council members, to award the contract to a sole bidder, and thereafter voted

repeatedly to authorize progress payments to the contractor. Ibid.

      The LFB concluded that Zisa's actions regarding the paving contract

violated subsection (c), "because the expenditure of public funds . . . 'secured

the advantage of improving the parking for [Zisa's] tenant.'" Id. at 195.4 In


4
 The LFB also cited Zisa for violating subsection (d) of the code of ethics.
We also reversed on that ground, but we need not address our rationale.


                                                                        A-4482-16T4
                                         16
reversing, we noted there was nothing in the record demonstrating Zisa's

tenant, i.e., the school district, required paved parking spaces, so there was no

advantage to Zisa in having the lot paved.     Ibid. We did not address whether

subsection (c) required proof of specific intent.

      Although the Legislature did not use the words "for the purpose of" in

subsection (c) as it did in subsections (f) and (g), it nevertheless prohibited the

use or attempted use of public office to achieve a particular end, i.e., "to secure

unwarranted privileges or advantages . . . ." N.J.S.A. 40A:9-22.5(c). As such,

the mere public perception of impropriety does not violate subsection (c); a

violation requires proof that the public official intended to use his or her of fice

for a specific purpose. Our conclusion is strengthened by the Legislature's

decision to proscribe an official's attempted, albeit unsuccessful, use of his or

her office to secure unwarranted privileges or advantages. By definition, to

attempt something is "[t]o try to do, make, or achieve" it, whether successful

or not. Webster's II New College Dictionary 74 (3rd ed. 2005).

      As a result, based on subsection (c)'s plain and unambiguous language,

we conclude that a public official or employee only violates this provision of

the LGEL if she uses or attempts to use her official position with the intent to

secure unwarranted advantages or privileges for herself or another. In this

case, the ALJ found as a fact that Mondsini lacked such a purpose, and th at her



                                                                           A-4482-16T4
                                        17
only purpose in allowing MacNeal to use the Authority's gasoline was to keep

the Authority operating during the crisis. The LFB accepted these factual

findings. We therefore reverse the Agency's decision.

      For the sake of completeness, we address whether Mondsini secured an

"unwarranted privilege or advantage" for MacNeal by authorizing his use of

the Authority's gasoline. Based on its interpretation of our decision in Zisa,

the LFB concluded she did.      The LFB emphasized that MacNeal obtained

something unavailable to the public. It concluded that permitting him to fuel a

personal vehicle was an unauthorized exercise of Mondsini's powers, because

MacNeal was not an essential employee, and Mondsini could have provided a

"fleet vehicle" for MacNeal to use as he sought gasoline from nearby vendors.

      Pursuant to rules of statutory construction, we accord words "their

generally accepted meaning." N.J.S.A. 1:1-1. "Unwarranted" is defined as

"[h]aving no justification." Webster's II New College Dictionary 1240 (3rd ed.

2005). The legislative history of the LGEL provides no further guidance on

what is an "unwarranted privilege or advantage," nor does our review of

decisions under the ethics laws of some of our sister states that use identical

language. See, e.g., N.Y. Pub. Off. Law §74 (Consol. 2019); Mass. Ann. Laws

ch. 268A, §23 (2018). In Zisa, we defined "unwarranted" consistently with its

plain meaning, as a privilege or advantage "that is unjustified or unauthorized,



                                                                       A-4482-16T4
                                      18
one that would permit the municipal official to obtain something otherwise not

available to the public at large." 385 N.J. Super. at 196 (emphasis added).

      Here, of course, although not designated before the storm as an essential

employee, and, as the ALJ concluded, Mondsini did not ask MacNeal to come

to the Authority, MacNeal was nevertheless one of its employees. We do not

think, however, that being an employee in and of itself is dispositive of

whether the privilege or advantage is "unwarranted."

      However, once MacNeal was there, Mondsini exercised her executive

authority and told MacNeal he could use the Authority's gasoline, hoping he

could secure more gasoline and food for essential workers.           There is no

authority cited by the LFB that prohibited Mondsini from exercising her

powers this way.

      This is not to say that simply authorizing some particular use of agency

personnel or resources immunizes a local official or employee from violating

subsection (c). If, for example, the privilege or advantage was secured through

the unauthorized exercise of an official's duties, or the exercise of those duties

in an unauthorized manner, the official could be subject to penalties under

subsection (c). See, e.g., N.J.S.A. 2C:30-2(a) (by way of analogy, defining the

criminal offense of official misconduct).




                                                                         A-4482-16T4
                                       19
        However, there was no evidence that Mondsini exceeded her authority

under the Sewerage Authorities Law, or the Authority's governing documents.

Nor do we accept the LFB's reasoning that Mondsini acted in an unauthorized

manner because other options existed, e.g., providing a "fleet vehicle" to

MacNeal. We refuse to engage in such "Monday morning quarterbacking."

Even when applying broader principles of disqualification based upon the

appearance of competing public and private interests, the Court made clear:

"The [LGEL] must be applied with caution, as '[l]ocal governments would be

seriously handicapped if every possible interest, no matter how remote and

speculative, would serve as a disqualification of an official.'" Grabowsky, 221

N.J. at 554 (second alteration in original) (quoting Wyzykowski, 132 N.J. at

523).

        Lastly, the LFB rejected any consideration of the undisputed fact that

Mondsini faced an emergency of significant magnitude involving a threat to

the public safety of untold thousands and criticized the ALJ's conclusion

because it created an "emergency exception" to the LGEL. This contention

overlooks a longstanding and essential premise of our jurisprudence that

predates enactment of the LGEL, namely that in the area of ethical concerns,

evaluation of any public official's actions "must be carefully evaluated based




                                                                       A-4482-16T4
                                      20
on the circumstances of the specific case." Ibid. (citing Van Itallie, 28 N.J. at

268).

        We reverse in A-4482-16.

                                      III.

        We have already addressed most of the issues raised by the Authority's

appeal. To the extent the Authority argues its employees and officers were not

subject to the jurisdiction of the LFB regarding enforcement of the LGEL, the

argument lacks sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

        We otherwise dismiss A-4504-16 as moot.




                                                                        A-4482-16T4
                                       21